Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “the first power level determined as a function of a first proportion of radiation projected to leave the first patch and reach the occupant” and “the second power level determined as a function of a second proportion of radiation projected to leave the second patch and reach the occupant” are considered new matter because there is no support in the specification for such limitations. The specification discloses “In radiative heat transfer, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “a first patch and a second patch” is unclear if it is referring to the “at least one patch” recited in claim 8, or different patches? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiden (US 2011/0127246).
Regarding claim 1, Heiden teaches a radiant heating system (combination of 14 and 15) for warming an occupant of an enclosed space (as show in in Fig. 1; abstract; p.0015-0016), the system comprising a first patch (20) configured to radiate heat into the enclosed space toward a first segment (feet, legs; p.0016) the occupant (p.0015-0016; Fig. 1); a second patch (22) configured to radiate heat into the enclosed space toward a second segment (upper segment of occupant; as shown in Fig. 1 and 2, the patch 22 is located in a pair of A-pillars 28 near the upper segment of the driver or passenger) of the occupant (p.0015-0016; Fig. 1); a power supply (30) configured to supply electric power to the first and second patches (p.0006; p.0019; p.0042); and a controller (16) configured to supply the first patch with a first power level to target the first segment (abstract; p.0019; p.0022-0024; p.0034), the first power level determined as a function of a first proportion of radiation projected to leave the first patch and reach the occupant (inherently present since the power level applied to a patch determines the radiation projected to leave the patch and reach the occupant); supply the second patch with a second power level to target the second segment (abstract; p.0019; p.0022-0024; p.0034), the second power level determined as a function of a second proportion of radiation projected to leave the second patch and reach the occupant (inherently present since the power level applied to a patch determines the radiation projected to leave the patch and reach the occupant); and set the first and second power levels separately, based on the first and second segments (abstract; p.0006; p.0017; p.0019; p.0022-0024; p.0027; p.0030).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden in view of Han (US 2010/0019050).
Regarding claim 2, Heiden teaches all the elements of the claimed invention as set forth above, except for, wherein the controller is configured to determine an occupant comfort level; and set the supply of electric power to each of the first and second patches based on the occupant comfort level.
Han teaches an automatic climate control for a vehicle wherein the controller (44) is configured to determine an occupant comfort level (p.0006; p.0017-0019); and set the supply of electric power based on the occupant comfort level (p.0006; p.0017-0020).

Regarding claim 8, Heiden teaches a radiant heating system (combination of 14 and 15) for warming an occupant of a vehicle with a cabin (12) (as show in in Fig. 1; abstract; p.0015-0016), the system comprising at least one patch (20) configured to radiate heat into the enclosed space toward the occupant (p.0015-0016; Fig. 1); a power supply (30) connected with the patch (p.0006; p.0019; p.0042); a heating, ventilation and air conditioning (HVAC) system (15) configured to condition the cabin to a set temperature (p.0017-0018); and a controller (16) configured to control the power supply to supply electric current to the patch (abstract; p.0006; p.0017; p.0019; p.0022-0024; p.0027; p.0030); and control the HVAC system (p.0017); wherein the power supply and the HVAC system are controlled in coordination based on the set temperature (p.0017; p.0024).
Heiden fails to disclose wherein the controller is configured to calculate an equivalent temperature in the enclosed space; determine a comfort rating based on the calculated equivalent temperature; and control, based on the comfort rating, the power supply.
Han teaches an automatic climate control for a vehicle wherein the controller (44) is configured to calculate an equivalent temperature (TEHT) in the enclosed space (abstract; p.0017-0020); determine a comfort rating based on the calculated equivalent 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the controller of Heiden with Han, by being configured to calculate an equivalent temperature, determine a comfort rating, and control based on the comfort rating, the power supply, for the advantages of further improving the temperature control/regulation inside the cabin and achieving the desired temperature.
Regarding claim 9, Heiden teaches the system as set forth above, comprising a first sensor (34) and a second temperature sensor (36).
Heiden fails to disclose a first sensor configured to determine an ambient temperature outside the enclosed space; and a second sensor configured to determine a cabin temperature inside the enclosed space; and wherein the controller is configured to control the supply of electric current to the first and second patches based on the ambient temperature and the cabin temperature.
Han teaches an automatic climate control for a vehicle comprising a first sensor (56) configured to determine an ambient temperature outside the enclosed space (p.0012; p.0017); and a second sensor (48, 50, 52) configured to determine a cabin temperature inside the enclosed space (p.0012; p.0023-0024); and wherein the controller is configured to control the supply of electric current to the radiative heater based on the ambient temperature and the cabin temperature (Han when viewed in combination with Heiden; p.0017-0024).

Regarding claim 10, Heiden and Han combined teach the system as set forth above, wherein the equivalent temperature comprises a measure of total heat loss from the occupant and is calculated based on an ambient temperature and a cabin temperature (Han; p.0017-0021).
Regarding claim 12, Heiden and Han combined teach the system as set forth above, comprising a first patch (Heiden; 20) and a second patch (Heiden; 22) that is directed at a different segment of the occupant than the first patch (Heiden; as shown in Fig. 1 and 2; p.0016), wherein the controller is configured to determine whether the equivalent temperature has reached a threshold (Han; p.0006; p.0017-0021); reduce, when the threshold is reached, the power supply to the first patch while maintaining one-hundred percent of the power supply to the second patch to heat the two segments differently based on the comfort rating (Han when viewed in combination with Heiden, p.0017-0021); and control electric current to the patches based on locations of the segments to which they are directed (Heiden; abstract; p.0006; p.0017; p.0019; p.0022-0024; p.0027; p.0030).
Regarding claim 13, Heiden and Han combined teach the system as set forth above, wherein the controller is configured to determine equivalent homogeneous .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heiden and Han as set forth above, and further in view of Sagou (US 2016/0068044).
Regarding claim 3, Heiden and Han combined teach the system as set forth above, comprising a heating, ventilation and air conditioning system (15) including a blower (B) (as shown in Fig. 2), wherein the controller is configured to supply electric current to the first and second patches (abstract; p.0006; p.0017; p.0019; p.0022-0024; p.0027; p.0030).
Heiden and Han combined fail to disclose wherein the controller is configured to stop the blower when the temperature in the enclosed space is lower than a comfortable range.
Sagou teaches a radiant heater air-conditioning system (2) wherein the controller (combination of 3 and 5) is capable of stopping the blower when the temperature in the enclosed space is lower than a comfortable range (p.0050-0051; p.0055-0059; p.0065; p.0070).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the controller of Heiden and Han, with Sagou, by being capable of stopping the blower when the temperature in the enclosed space is lower than a comfortable range, for the advantages of reaching a desired temperature.
Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden in view of Okamoto (US 2012/0234932).
Regarding claim 4, Heiden teaches the system as set forth above, comprising a first sensor (34) and a second temperature sensor (36).
Heiden fails to disclose a first sensor configured to determine an ambient temperature outside the enclosed space; and a second sensor configured to determine a cabin temperature inside the enclosed space; and wherein the controller is configured to control the supply of electric current to the first and second patches based on the ambient temperature and the cabin temperature.
Okamoto teaches a vehicular heating system (Fig. 1) comprising a first sensor configured to determine an ambient temperature outside the enclosed space (p.0050; p.0067-0068); and a second sensor configured to determine a cabin temperature inside the enclosed space (p.0050; p.0067-0068); and wherein the controller is configured to control the supply of electric current to the radiative heater based on the ambient temperature and the cabin temperature (p.0050; p.0067-0068).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Heiden with Okamato, by providing an outside (ambient) temperature sensor and an inside (cabin) temperature sensor and controlling the radiant patches based on the sensors output, for the advantages of further improving the temperature control/regulation inside the cabin and achieving the desired temperature.
Regarding claim 6, Heiden teaches all the elements of the claimed invention as set forth above, except for, wherein the patches are each comprised of a positive 
Okamoto teaches a vehicular heating system (Fig. 1) comprising a radiative heater (1) comprised of a positive thermal coefficient material (2) that exhibits an electrical resistance that increases exponentially as a patch temperature of the patches rises (p.0040; the limitation “that increases exponentially as a patch temperature of the patches rises” is an inherently present characteristic of a PTC heater).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Heiden with Okamato, by providing a PTC as the radiative heater, for the advantages of self-regulation.
Regarding claim 7, Heiden and Okamoto combined teach the system as set forth above, wherein the patches are capable of using approximately no power above a set temperature while the power supply remains on (Okamoto; a PTC heater is a self-regulating heater, as the temperature increases, the electrical resistance of the material also increases, thus limiting the current flow).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heiden and Hen as set forth above, and further in view of Okamoto (US 2012/0234932).
Regarding claim 11, Heiden and Han combined teach all the elements of the claimed invention as set forth above, except for, wherein the patches are each comprised of a positive thermal coefficient material that exhibits an electrical resistance that increases exponentially as a patch temperature of the patches rises.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Heiden and Han, with Okamato, by providing a PTC as the radiative heater, for the advantages of self-regulation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heiden and Han as set forth above, and further in view of Sagou.
Regarding claim 14, Heiden and Han combined teach the system as set forth above, wherein the HVAC system includes a blower (Heiden; B) (Heiden; as shown in Fig. 2).
 Heiden and Han combined fail to explicitly disclose wherein the controller is configured to increase speed of the blower when the current to the patch is reduced.
Sagou teaches a radiant heater air-conditioning system (2) wherein the controller (combination of 3 and 5) is capable of increasing the speed of the blower when the current to the patch is reduced (p.0050-0051; p.0055-0059; p.0065; p.0070).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the controller of Heiden and Han, with Sagou, by being capable of increasing the speed of the blower when the current to the patch is reduced, for the advantages of reaching a desired temperature.
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “None of Heiden, Sagou, Okamoto and/or Han disclose the combination of limitations of claim 1, such as controlling patches based on targeted body segments and the projected proportion of radiation. For example, as Heiden is quoted above: “The sensor's temperature (after mathematical adjustment based on heat transfer properties) is used to control.” Withdrawal of 102 and 103 rejections of claim 1 and its dependent claims 2-7, is requested.” on remarks page 11, lines 1-5.  In response to Applicant’s arguments, Heiden teaches a radiant heating system (combination of 14 and 15) for warming an occupant of an enclosed space (as show in in Fig. 1; abstract; p.0015-0016), the system comprising a first patch (20) configured to radiate heat into the enclosed space toward a first segment (feet, legs; p.0016) the occupant (p.0015-0016; Fig. 1); a second patch (22) configured to radiate heat into the enclosed space toward a second segment (upper segment of occupant; as shown in Fig. 1 and 2, the patch 22 is located in a pair of A-pillars 28 near the upper segment of the driver or passenger) of the occupant (p.0015-0016; Fig. 1); a power supply (30) configured to supply electric power to the first and second patches (p.0006; p.0019; p.0042); and a controller (16) configured to supply the first patch with a first power level to target the first segment (abstract; p.0019; p.0022-0024; p.0034), the first power level determined as a function of a first proportion of radiation projected to leave the first patch and reach the occupant (inherently present since the power level applied to a patch determines the radiation projected to leave the patch and reach the occupant); supply the second patch with a second power level to .
Regarding claim 8, Applicant argues that “Independent claim 8, as amended, includes: a controller configured to: calculate an equivalent temperature in the enclosed space; determine a comfort rating based on the calculated equivalent temperature; control, based on the comfort rating, the power supply to supply electric current to the patch. None of Heiden, Sagou, Okamoto and/or Han disclose the combination of limitations of claim 8, such as controlling a patch based on a determined comfort rating based on a calculated equivalent temperature. Withdrawal of 102 and 103 rejections of claim 8 and its dependent claims 9-14, is requested.” on remarks page 11, lines 14-22.  In response to Applicant’s arguments, Han teaches an automatic climate control for a vehicle wherein the controller (44) is configured to calculate an equivalent temperature (TEHT) in the enclosed space (abstract; p.0017-0020); determine a comfort rating based on the calculated equivalent temperature (p.0017-0020); and control, based on the comfort rating, the power supply (abstract; p.0017-0020). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the controller of Heiden with Han, by being configured to calculate an equivalent temperature, determine a comfort rating, and control based on the comfort 
Regarding claim 12, Applicant’s argues that “Dependent claim 12, as amended, includes: determine when the equivalent temperature has reached a threshold; reduce, when the threshold is reached, the power supply to the first patch while maintaining one-hundred percent of the power supply to the second patch to heat the two segments differently based on the comfort rating; and control electric current to the patches based on locations of the segments to which they are directed. None of Heiden, Sagou, Okamoto and/or Han disclose this combination of limitations, such as controlling a patches differently based on a comfort rating. Accordingly, dependent claim 12 is patentable for this addition reason.” on remarks page 11, lines 23-29.  In response to Applicant’s arguments, Heiden and Han combined teach the system as set forth above, comprising a first patch (Heiden; 20) and a second patch (Heiden; 22) that is directed at a different segment of the occupant than the first patch (Heiden; as shown in Fig. 1 and 2; p.0016), wherein the controller is configured to determine whether the equivalent temperature has reached a threshold (Han; p.0006; p.0017-0021); reduce, when the threshold is reached, the power supply to the first patch while maintaining one-hundred percent of the power supply to the second patch to heat the two segments differently based on the comfort rating (Han when viewed in combination with Heiden, p.0017-0021); and control electric current to the patches based on locations of the segments to which they are directed (Heiden; abstract; p.0006; p.0017; p.0019; p.0022-0024; p.0027; p.0030).

For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/06/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761